 

HAIR ah 90 Vi amarante

force
f

 

Pare Bey"
ee Me Te iy FELED

TRUSTEES OF THE SHEET METAL WORKERS’ 4, Ai 1 5 VAN OT
LOCAL UNION NO. 28 FUNDS AND PLANS et al. ete: ee

 
 
 

 
 
 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Plaintiffs,
ORDER
-against- —
FIVE STAR KITCHEN INSTALLATIONS, INC. : 18 Civ. 9905 (GBD)
Defendant.

GEORGE B. DANIELS, United States District Judge:

This action having been commenced on October 26, 2018 by the filing of a Summons and
Complaint, and a copy of the Summons and Complaint having been served on Defendant on
October 31, 2018 through Sue Zouky, an authorized agent of Defendant, and proof of service
having been filed on November 12, 2018, and an Amended Complaint having been filed on June
26, 2019, and a copy of the Summons and Amended Complaint having been served on Defendant
on June 27, 2019 through Nancy Dougherty, an authorized agent of Defendant, and proof of service
having been filed on June 28, 2019, and Defendant having failed to answer, appear, or otherwise
move with respect to the Complaint or Amended Complaint, and the time for appearing,
answering, or moving having expired, it is hereby:

ORDERED, ADJUDGED, AND DECREED that Plaintiffs have judgment against

Defendant.

 

 
This matter is referred to Magistrate Judge Debra C. Freeman for an inquest on damages.

Dated: New York, New York
January 6, 200
SO ORDERED.

Ripety B Datiedo

ROP. DANIELS
ited States District Judge

 

 
